Citation Nr: 1040287	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968
.
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision, in which the RO denied 
the Veteran's claims for service connection.  The Veteran 
perfected appeals to both denials.


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise 
exposure while serving in the Army in during the Vietnam War.

2.  The Veteran currently has hearing loss in the right ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current hearing loss in the right ear is related to service.  

3.  The Veteran currently has tinnitus, and the overall record 
tends to support a finding that it is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hearing loss, right ear, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's claims 
for service connection for hearing loss in the right ear and for 
tinnitus, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal have been 
accomplished.

II. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of service treatment records 
showing in-service evidence of hearing loss is not fatal to the 
claim for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis for 
a grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the 
law above, the Board finds that service connection for hearing 
loss in the right ear and tinnitus is warranted.  

In various statements, the Veteran asserted that his current 
hearing loss in the right ear and his tinnitus are the result of 
noise exposure while serving in the Army during the Vietnam War, 
where he was exposed to ammunition noise, cannons and tanks, as 
well as small weapons while training at small weapons armor 
school at Fort Bragg.  He did not use hearing protection.  

In a May 2006 statement, his wife indicated that she has known 
the Veteran since 1961, at which time they were neighbors.  In 
1963, they started dating and they were married in 1968, not too 
long after he came back from Vietnam.  She added that, when the 
Veteran came back from Vietnam, he kept saying that he had 
ringing in his ears; that a lot of the time, when she would talk 
to him, he could not totally hear what she was saying; that he 
also had a hard time understanding their children at times; and 
that now that they have grandchildren, it even seems like he has 
even a harder time understanding them.

First addressing the question of current disability, the Board 
notes that the Veteran underwent a VA examination in May 2006, 
which revealed mild to severe high frequency sensorineural 
hearing loss from 3000 to 8000 Hertz in the right ear and severe 
high frequency sensorineural hearing loss from 3000 to 8000 Hertz 
in the left ear.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
35
60
LEFT
0
10
5
70
80

The Veteran's speech recognition score using the Maryland CNC 
Word List was 98 percent in the right ear and 100 percent in the 
left ear.  During that examination, the Veteran denied 
occupational noise exposure and indicated some recreational noise 
exposure, without using hearing protection, due to remodeling 
projects.  He also reported right ear tinnitus started in the 
late 1960s or early 1970s.  He was unable to tell how often it 
occurs or how long it lasts and stated that loud noise sets it 
off.  He attributed the tinnitus to an instance in Vietnam when 
tanks went off and his ears "buzzed for some time."

Audiometric testing results clearly establish hearing loss 
disability in the right ear as defined in 38 C.F.R. § 3.385, 
contrary to the May 2006 VA examiner's statement.  For VA 
purposes when the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater, a disability is shown.  Here, the Veteran tested at 60 
decibels at 4000 Hertz.  The May 2006 VA examination also 
establishes the presence of tinnitus.  The question remains, 
however, as to whether there exists a medical nexus between 
hearing loss in the right ear and tinnitus and service.

In this appeal, the Veteran has alleged that he had in-service 
noise exposure, the "injury" to which his disabilities relate.  
The Board notes that the Veteran's service personnel records 
confirm that he served in the Army during the Vietnam War in the 
late 1960s.  Here, the Veteran's December 1965 enlistment 
examination revealed zero decibels in each ear at 500, 1000, 
2000, and 4000 Hertz.  An August 1966 overseas duty examination 
showed 10 decibels in each ear at 500, 1000, and 2000 Hertz, and 
10 and 20 decibels at 3000 Hertz in the right and left ears, 
respectively.  November 18, 1968 audiometric test results show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
0
0
15
65
LEFT
0
0
5
70
70

A December 1968 ENT clinic assessment reflects noise-induced 
hearing loss at 4000 Hertz in the left ear; otherwise ENT 
examination was normal.  Based on the above, in a September 1969 
rating decision, the RO granted service connection for hearing 
loss in the left ear, noting that the Veteran's separation 
examination showed definite high frequency hearing loss.

Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay 
person is generally capable of reporting that he or she is unable 
to hear.  In Charles v. Principi, 16 Vet. App. 370 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that tinnitus is the type of disorder associated with 
symptoms capable of lay observation.  Also, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

Considering the circumstances of the Veteran's service, he was 
likely exposed to some, and possibly significant, noise exposure 
in service from the firing of weapons.  The RO conceded this when 
granting service connection for hearing loss in the left ear.  In 
addition, the Veteran is competent to assert the occurrence of 
in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Similarly, a lay person is competent to report 
that a Veteran appeared to have hearing difficulties, to include 
ringing in his ears.  Therefore, the Board finds that Veteran's 
statements and those of his wife are competent and credible with 
respect to the Veteran having been exposed to noise in the 
military and having ringing in his ears and hearing problems in 
service which continued after service.  Thus, although there is 
no objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions of 
in-service noise exposure and chronicity of symptoms as credible.  

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current hearing loss and tinnitus 
to service.  For service connection, in-service noise exposure 
need not be the only source of acoustic trauma; it must only be a 
contributing source.  

The Board acknowledges that the May 2006 VA examiner, an 
audiologist, opined that "it is NOT at least as likely as not" 
that the Veteran's right ear high frequency hearing loss and 
tinnitus are related to his military service.  In support, the VA 
audiologist noted that the Veteran's right ear hearing tested 
normal between 500 and 4000 Hertz at discharge and until 1985, 
when mild hearing loss of 30 decibels was first identified at 
4000 Hertz, adding that the Veteran's current hearing thresholds 
do not meet the criteria for disability under the VA regulations.  
As noted above, that latter conclusion as to whether the Veteran 
meets the provisions of 38 C.F.R. § 3.385 is incorrect.  Although 
the VA examiner did review the claims file, she appears to have 
misquoted or misrepresented the Veteran's prior medical history.  
In this regard, the Board notes that, within four months after 
his discharge from service in April 1969, an employment audiogram 
showed high frequency hearing loss in the right ear at 6000 Hertz 
(80 decibels), and another employment audiogram performed in 
August 1985 showed high frequency hearing loss in the right ear 
at 4000 Hertz (30 decibels) and at 6000 Hertz (85 decibels).  A 
January 2006 private audiogram revealed hearing loss in the right 
ear meeting the requirements of 38 C.F.R. § 3.385, showing 30 
decibels, 60 decibels, and 90 decibels at 3000, 4000 and 6000 
Hertz, respectively.  In light of the decrease in the Veteran's 
hearing during service especially at 6000 Hertz and after service 
at 3000 Hertz and above, there is a sound basis for attributing 
such disability to service.  See Hensley, 5 Vet. App. at 159.  
Similarly, the Board notes that, although the May 2006 VA 
audiologist correctly indicated that there was no mention of, or 
treatment for, tinnitus while in service and that the Veteran did 
not mention tinnitus in an August 1982 claim for an increase for 
his hearing loss or at an August 1982 VA examination, it is 
unclear from the record whether the Veteran knew what tinnitus 
was or that he could seek service connection for it.  Finally, 
the May 2006 VA audiologist indicated that the Veteran was unsure 
exactly when his tinnitus started; however, she noted in the 
examination report that the Veteran had reported that his 
tinnitus started in the late 1960s (which would have been at the 
time he was serving in Vietnam) or the early 1970s.  Moreover, 
the VA audiologist did not have the benefit of the Veteran's 
wife's statement noting that she had married the Veteran in 1968 
and that, when the Veteran came back from Vietnam, he kept saying 
that he had ringing in his ears.  Thus, the May 2007 VA 
examiner's opinion is of little or no probative value.

As the May 2006 VA audiology opinion relied primarily on the 
absence of medical evidence, rather than the presence of lay 
evidence about in-service noise exposure, in-service chronic 
hearing loss and tinnitus, and continuous post-service hearing 
loss and tinnitus, the factual assumptions underlying the May 
2006 VA audiology opinion do not include recognition of the 
significant acoustic trauma the Veteran experienced, chronic 
symptoms in service, or continuous post-service symptoms.  
Without consideration of these facts, the opinion is based on a 
factually inaccurate history.  While an examiner can render a 
current diagnosis based upon her examination of the Veteran, the 
Court has held that without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition can be 
no better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's 
credible assertions of in-service noise exposure (acoustic 
trauma), chronic hearing loss and tinnitus during service, and 
continuous hearing loss and tinnitus since service, and the 
nature of the disabilities, the Board finds that the Veteran's 
hearing loss in the right ear and tinnitus began in service and 
was continuous after service.  The lay and medical evidence shows 
current disability of hearing loss in the right ear and tinnitus.  
Affording the Veteran the benefit of the doubt on the question of 
medical nexus, the Board finds that the criteria for service 
connection for hearing loss in the right ear and tinnitus are 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hearing loss, right ear, is granted.

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


